EXHIBIT 10.1 EAST WEST BANCORP, INC. 1, AS AMENDED FORM OF 2 2011 Executive Compensation Name:Title: 2010 Salary: $[ ]% Increase:[ ]%$ Increase: $[ ] New Salary: $[ ] 2011 Salary Stock: [ ] 2011 Equity Grant: $[ ] $[ ] Performance Shares (55%)Vesting Schedule:3 year cliff vest* *The targeted number of shares will be earned only if EWBC achieves a minimum of a two-year (2011 and 2012) cumulative EPS of $[ ].50% of the targeted number of shares will be earned if a minimum of $[ ] cumulative EPS is earned.Also, vesting is subject to my being employed on the vesting date. $[ ] Restricted Stocks (45%)Vesting Schedule:1/3 of RSU’s vest each year for 3 years** **Provided that EWBC achieves a minimum of the EPS equivalent of $[ ] in net income in 2011. Estimated total annual targeted compensation:$[ ] 2011 Bonus Plan [ ]% Target Bonus [ ]% - Corporate goals [ ]% - Team/Departmental goals Salary Stock: I acknowledge that I will receive 10 monthly Salary Stock awards valued at $ [ ] on the last working day of each month beginning on March 31, 2011, provided that I am employed by East West Bank. The actual number of shares I am awarded will be calculated based on the closing price of East West Bank Corporation’s stock on the last working day of each month. The stock vests upon receipt and there is a holding period of one year from the date of delivery. The stock is taxable on issuance and the delivery of stock will be net of tax withholdings. Therefore, the actual number of shares you will receive will be less than the monthly $ dollar value shown above. Signed: Date:
